EXHIBIT 10.3

 



AMENDMENT ONE TO CONSULTING SERVICES AGREEMENT

 

This Amendment One (“Amendment One”) to the Consulting Services Agreement is
made as of this 23rd day of September, 2019, by and between Allied Esports
Entertainment, Inc. (“Company”), and Black Ridge Oil & Gas, Inc. (“Consultant”)
(collectively referred to as the “Parties”).

 

WHEREAS, the Parties hereto entered into a Consulting Services Agreement dated
as of August 9, 2019 (the “Original Agreement”), as amended by certain
amendments (collectively, the “Agreement”); and

 

WHEREAS, Company desires to utilize the financial expertise of Ken DeCubellis
(“DeCubellis”), current Company CFO, in a consulting arrangement under the
Original Agreement commencing on August 9, 2019, and continuing after
DeCubellis’ planned resignation as AESE CFO on September 24, 2019, through
December 31, 2019.

 

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Parties hereby agree as follows:

 

1.           Capitalized Terms. Capitalized terms used but not defined herein
shall have the meanings set forth in the Agreement.

 

2.           Services (§ 1. 1). DeCubellis will be added to the list of
employees providing Services to the Company under the Original Agreement.
Schedule I is revised accordingly and is attached hereto and incorporated
herein.

 

3.           Performance Obligations (§ 2.2). Given the addition of DeCubellis
to the Consultant's team, the Consulting Fee will be adjusted to reflect the
addition of a Twenty Five Thousand Dollar ($25,000) monthly rate with
corresponding Schedule II expenses (pro-rated for the partial month of August).
Schedule II is revised accordingly and is attached hereto and incorporated
herein. Consultant agrees, and shall cause its team members to agree, to not
disparage Company or its affiliates, officers, directors or employees (“Company
Entities”), or otherwise damage the goodwill or reputation of any Company
Entities in any way during or after the Term.

 

4.           Counterparts. This Amendment One may be executed in one or more
counterparts, each of which shall be deemed an original. deemed originals.
Facsimile or electronic signatures shall be

 

5.            No Other Changes. Except as otherwise set forth herein, no other
changes, amendments or modifications are made to the Agreement.

 

IN WITNESS WHEREOF, the Parties hereto have duly executed this Amendment Eight
as of the date and year first written above.

 

 



Allied Esports Entertainment, Inc. (“Company”) Black Ridge Oil & Gas, Inc.
(“Consultant”)     By:        /s/ Allison
Hushek                                               By:        /s/ Kenneth
DeCubellis                                           Name:         Allison
Hushek                            Name:           Kenneth
DeCubellis                 Designation:         General Counsel               
Designation:        CEO                                  

 

 

 



 1 



 

 

SCHEDULE I

 

SERVICES

 

Services will be provided as requested by Company, including the following
potential items:

 

•Assist in financial public reporting projects

•Assist in the preparation and update of Revenue and Expense Forecasts as needed

•Assist in the preparation of Quarterly Financial Reports

•Assist in preparation of Financial Statements

•Assist in financing transactions

•Assist in strategic partnership negotiations and execution

•Assist in investor relations communication and outreach

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 2 



 

 

SCHEDULE II

 

 

Expense * August September October November December 5 month total   Description
Salaries 42,212.71 70,599.24 70,599.24 93,398.86 75,159.16 351,969.21   Office
Salary Payroll Taxes/workers comp 2,047.62 3,582.56 4,072.56 5,339.84 3,940.82
18,983.39   Payroll Taxes Benefits 7,944.84 10,396.00 11,195.00 10,301.86
10,301.86 50,139.56   Employee Health and Dental Insurance, HSA Rent, Phone,
Cloud 5,301.29 7,470.00 7,470.00 7,470.00 7,470.00 35,181.29   Rent, Firewall,
server, Email services, cable, internet, phone, voicemail, cell phones General
Office 1,827.31 1,897.43 2,701.86 1,897.43 1,997.43 10,321.46   copier, copier
lease, paper, staples, ink, envelopes, pens, pencils, etc.   59,333.76 93,945.23
96,038.66 118,407.99 98,869.27 466,594.91    



 

This agreement does not include travel, lodging or meals. It is assumed those
payments will be paid directly by the company.

 

* Note: August payments has been adjusted to reflect the expenses from August
10TH to the end of the month.

 

 

 

 

 

 

 

 

 



 3 



 

